Citation Nr: 1029398	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-19 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for signet ring gastric 
adenocarcinoma, to include as secondary to herbicide exposure, 
for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her friend

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served from November 1964 to November 1968.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision and letter of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claims of entitlement to accrued benefits and service 
connection for the cause of the Veteran's death. 

In May 2010, the appellant and her friend testified before the 
undersigned Veterans Law Judge, seated at the RO in Detroit, 
Michigan.  A transcript of the hearing has been associated with 
the claims file.  The appellant submitted additional evidence at 
the time of her hearing before the Board with a waiver of RO 
consideration of the same.


FINDINGS OF FACT

1.  The Veteran's signet ring gastric adenocarcinoma manifested 
many years after service and is not otherwise attributable to 
service, including herbicide exposure.

2.  The Veteran's service-connected posttraumatic stress 
disorder, type II diabetes mellitus with erectile dysfunction and 
hypertension, peripheral neuropathy of the bilateral upper and 
lower extremities, and coronary artery disease, are not shown by 
the evidence of record to have caused or contributed 
substantially or materially to his death. 


CONCLUSIONS OF LAW

1.  Service connection for signet ring gastric adenocarcinoma, to 
include as secondary to herbicide exposure, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.1000 (2009).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).

In correspondence dated in March 2008, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of the 
claims, provided notice to the appellant under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ notified 
the appellant of information and evidence necessary to 
substantiate her claims of entitlement to accrued benefits and 
service connection for the cause of the Veteran's death, to 
include information and evidence that VA would seek to provide 
and that which the appellant was expected to provide.

The appellant was not notified of the process by which initial 
disability ratings and effective dates are established, as is 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against the 
claims of entitlement to accrued benefits and service connection 
for the Veteran's death.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include:  
(1) a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 
(2007).

The March 2008 notice letter did not provide the appellant with a 
statement of the conditions for which the Veteran was service-
connected at the time of his death. Thus, the Board finds that 
the provided notice is not in compliance with the holding in Hupp 
and is, as such, defective.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in notice pursuant to the 
Veterans Claims Assistance Act (VCAA) was presumed prejudicial 
and must result in reversal unless VA showed that the error did 
not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was not 
frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  
However, the U.S. Supreme Court recently reversed that decision 
based on a finding that the Federal Circuit's framework for 
harmless-error analysis was too rigid and placed an unreasonable 
evidentiary burden upon VA. Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  The Supreme Court held that a mandatory presumption of 
prejudicial error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claims.  Nevertheless, the Board has considered whether 
the defective notice provided to the appellant resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example:  (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed; (2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim; or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.

Actual knowledge may be established by statements or actions by 
the claimant or the claimant's representative demonstrating an 
awareness of what is necessary to substantiate his or her claim.  
Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  Consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that was 
provided during the extensive administrative appellate 
proceedings served to render any notice errors non-prejudicial.  
Id. at 46.

In this case, the evidence of record reflects that the appellant 
had actual knowledge of the Veteran's service-connected 
disabilities, the element of which she was not notified in the 
March 2008 letter.  At the time of her November 2008 Notice of 
Disagreement, the appellant submitted a copy of a recent rating 
decision containing a list of all of the Veteran's service-
connected disabilities, upon which she had highlighted each 
individual disability.  

Accordingly, the Board finds that the Hupp deficiency was non-
prejudicial to the appellant and the VA has satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), in view of the fact that any notice 
defect did not affect the essential fairness of the adjudication 
of the appellant's claims.

VA has also done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R.    § 3.159(c).  VA and 
private treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  A medical opinion as to the cause of the Veteran's 
death was sought in conjunction with this claim in September 
2009.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 
C.F.R. § 3.159(c)(4) (2009).  The duty to assist has been 
fulfilled.



Accrued Benefits

At the time of his death, the Veteran had a pending claim of 
service connection for signet ring gastric adenocarcinoma, to 
include as secondary to herbicide exposure. 

Accrued benefits include those the service member was entitled to 
at the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the service 
member's death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2009); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 
3.1000(a) (2009).  Thus, an appellant cannot furnish additional 
evidence that could be used to substantiate her claim, and VA 
could not develop additional evidence that would substantiate the 
claim of entitlement to accrued benefits.  "Evidence in the file 
at date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4) (2009); see also Hayes 
v. Brown, 4 Vet. App. 353 (1993).

Although an appellant's claim for accrued benefits is separate 
from the claims that a veteran filed prior to his death, the 
accrued benefits claim is "derivative of" the veteran's claims 
and the appellant takes a veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996).

The appellant, having filed her claim within one year of the 
Veteran's death, seeks entitlement to service connection for 
accrued purposes for signet ring gastric adenocarcinoma, to 
include as secondary to herbicide exposure.  

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 3.303 
(2008); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  However, signet ring gastric 
adenocarcinoma is not a disability for which service connection 
may be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Also, specific diseases have been found to be associated with 
exposure to certain herbicide agents used in the Republic of 
Vietnam.  38 C.F.R. § 3.309(e) (2009).  As such, if a Veteran is 
found to have been exposed to tactical herbicides during his 
military service, such as the chemical defoliant commonly known 
as "Agent Orange," service connection of a disease associated 
with that exposure is warranted on a presumptive basis even 
though there is no record of any such disease in service.  Id.; 
see also 38 C.F.R. § 3.307(a)(6) (2009).

In this case, the Veteran was previously granted service 
connection for diabetes mellitus on the basis that he was 
presumed to have been exposed to herbicide agents during his 
Vietnam War era service in the Republic of Vietnam.  However, his 
signet ring gastric adenocarcinoma is not one of the cancers 
enumerated in 38 C.F.R. § 3.309(e).  

The first element of direct service connection, medical evidence 
of a current disability, has been met.  There is no dispute that 
the Veteran was diagnosed with and treated for signet ring 
gastric adenocarcinoma beginning in 2006.  

The second element of direct service connection, medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, has not been met.  The 
Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment as to the stomach or cancer.  
Report of Medical Examination, dated in November 1968 and 
conducted for the purpose of separation from service, indicates 
that clinical evaluation was silent for any abnormality of the 
stomach or cancer.  

Also, the third element of direct service connection, evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability, has not been met.
Review of the evidence associated with the claims file at the 
time of the Veteran's death indicates that none of his VA or 
private treatment providers opined that his signet ring gastric 
adenocarcinoma was in any way related to his period of service, 
including herbicide exposure.

On this issue, the Board notes that the Veteran's death 
certificate was filed by the registrar on January 10, 2008 and 
received by the RO in February 2008.  Such includes a notation 
"exposure to Agent Orange" in the middle of the Cause of Death 
section, not related to Part I or Part II, of the death 
certificate, without further comment.  The Board notes that 
exposure to Agent Orange itself is not a physical disability and 
exposure to herbicides, as discussed above, has already been 
established.  However, also as discussed above, such evidence was 
not of record at the time of the Veteran's death and may not be 
considered as additional evidence to support the appellant's 
claim of entitlement to service connection for signet ring 
gastric adenocarcinoma, to include as secondary to herbicide 
exposure, for accrued benefits purposes.

In sum, service connection on a direct basis is not warranted 
because the evidence of record at the time of the Veteran's death 
does not establish that his signet ring gastric adenocarcinoma is 
related to his active service, including exposure to herbicide.  
Service connection is also not warranted on a presumptive basis 
because signet ring gastric adenocarcinoma was not a disability 
for which service connection may be granted on a presumptive 
basis.  Further, service connection is not warranted as related 
to herbicide exposure as signet ring gastric adenocarcinoma is 
not a cancer enumerated in the relevant regulation, and no VA or 
private treatment provider has opined that such was related to 
herbicide exposure.

As the preponderance of the evidence is against the appellant's 
claim of entitlement to signet ring gastric adenocarcinoma, to 
include as secondary to herbicide exposure, for accrued benefits 
purposes, the benefit of the doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for the Cause of the Veteran's Death

The appellant asserts that the Veteran's death was caused by his 
service-connected disabilities.  In support of her claim, the 
appellant appeared before the Board in May 2010.  She reported 
that the Veteran's diabetes was problematic and did not resolve 
during the Veteran's lifetime.  She reported that the Veteran 
would go into rants and raves before his diabetes was diagnosed 
and treated.  She reported that the Veteran was unable to work 
and that he was in a lot of pain due to his peripheral neuropathy 
of the bilateral upper and lower extremities.  She provided 
testimony as to the difficult care she gave the Veteran in his 
final days, and the toll such took on her.  

A claimant of service-connected death benefits must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to a veteran's death.  
38 U.S.C.A. § 1310(b) (West 2002).  The death of a veteran will 
be considered to have been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or the contributory cause of death.  38 C.F.R. § 
3.312 (2009).  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
could have been established.  A service-connected disability is 
one that was incurred in or aggravated during active service, or 
may be presumed to have been incurred during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R.       § 3.303(a) (2009).

The Veteran died on January [redacted], 2008.  The death certificate lists 
the Veteran's causes of death in Part I as peripheral vascular 
collapse, due to or as a consequence of hypotension, due to or as 
a consequence of dehydration, due to or as a consequence of 
cancer of the stomach.  In Part II, for other significant 
conditions contributing to death, the examiner listed gastric 
resection and coma.  No other principal or contributory cause of 
death is specified.  The examiner noted "exposure to Agent 
Orange" in the middle of the Cause of Death section of the death 
certificate, without further comment.  

The Board notes that the death certificate specifically provided 
instruction to the medical examiner reading "If diabetes was the 
immediate, underlying, or contributing cause of death, be sure to 
record diabetes in either Part I or Part II of the Cause of Death 
section, as appropriate."  However, the death certificate is 
silent for diabetes as a cause of death. 

None of the conditions listed on the Veteran's death certificate 
were service-connected at the time of the Veteran's death.  The 
most recent rating decision of record, dated in January 2007, 
demonstrates that service connection was in effect for 
posttraumatic stress disorder, type II diabetes mellitus with 
hypertension and erectile dysfunction, peripheral neuropathy of 
the bilateral upper and lower extremities, and coronary artery 
disease.  

The service treatment records and subsequent VA and private 
treatment records show that none of the conditions officially 
recognized as contributing to the cause of the Veteran's death 
were noted during his military service or are otherwise 
attributable to military service in any way.
On this issue, by the determination immediately above as to 
entitlement to service connection for signet ring gastric 
adenocarcinoma, to include as secondary to herbicide exposure, 
for accrued benefits purposes, the Board found that service 
connection was not warranted and the claim was denied.  

The RO sought a medical opinion whether the Veteran's service-
connected diabetes mellitus or peripheral neuropathy, or any 
other service-connected disability, caused his death.  Subsequent 
to review of the Veteran's VA and private treatment records, the 
examiner opined that the cause of the Veteran's death was more 
likely the residuals of his carcinoma with metastasis.  

Related to the Veteran's diabetes and peripheral neuropathy, the 
examiner noted the Veteran's history of hospital admissions for 
complications of his gastric cancer with metastasis and reported 
that such was silent for evidence of complications of diabetes.  
The examiner noted that during the Veteran's hospitalizations for 
gastric cancer, he demonstrated a glucose imbalance.  She opined 
that such was related to his physical debilitations and 
dehydration.  She noted that as the Veteran was rehydrated, his 
glucose levels normalized and that there was no evidence that the 
Veteran required insulin therapy to normalize his glucose.  The 
examiner opined that such would have occurred in a non-diabetic 
person under the same conditions.  The examiner reported that the 
Veteran's treatment records do not demonstrate that the Veteran 
was a person with uncontrollable diabetes such that vascular 
collapse would be a concern and that there is no medical evidence 
to support the conclusion that peripheral neuropathy is a 
precursor to vascular collapse.  

The VA examiner also noted the "exposure to Agent Orange" 
notation on the Veteran's death certificate.  She reported that 
she was not sure why such had been added to the certificate and 
opined that such was incorrect.  She opined that exposure to 
Agent Orange is not a physical condition and that she felt the 
notation may have skewed the family's perception of the Veteran's 
cause of death.

The Board has considered the appellant's assertion that the 
Veteran's service-connected disabilities caused his death.  As 
noted above, the death certificate is silent for any service-
connected disability and the VA examiner opined that the 
Veteran's cause of death was complications of gastric cancer with 
metastasis.  The only evidence that links the Veteran's cause of 
death to his service-connected disabilities is the appellant's 
firm belief that it is so.

While the Board acknowledges that the Federal Circuit has held 
that lay testimony could, in certain circumstances, constitute 
competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), in the instant case, the Board finds that the 
question regarding the potential relationship between the 
Veteran's service-connected disabilities and the cause of his 
death to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds the appellant's 
statements regarding the cause of the Veteran's death to be of 
little probative value as she is not competent to opine on such a 
complex medical question.  Thus, the Board finds that the 
probative value of the VA examiner's opinion outweighs the 
probative value of the appellant's statements due to the VA 
examiner's professional expertise.  Consequently, the most 
probative evidence of record does not support the conclusion that 
the cause of the Veteran's death was any of his service-connected 
disabilities.

In sum, there is no evidence that the Veteran's death was caused 
by his service-connected posttraumatic stress disorder, type II 
diabetes mellitus with hypertension and erectile dysfunction, 
peripheral neuropathy of the bilateral upper and lower 
extremities, and coronary artery disease; nor has it been 
established that service connection could have been established 
for those conditions named as the principal or contributory 
causes of death.  Therefore, service connection for the cause of 
the Veteran's death cannot be granted.
In denying her claim, the Board is sympathetic to the appellant's 
claim, and does not wish in any way to diminish the Veteran's 
service.  Although it is sympathetic to the appellant's claim, 
the Board is without authority to grant claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for signet ring gastric adenocarcinoma, to 
include as secondary to herbicide exposure, for purposes of 
accrued benefits, is denied.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


